Citation Nr: 1620273	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increases in the ratings for diabetic nephropathy (currently rated 30 percent prior to November 10, 2015, and 80 percent from that date).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and September 2014 rating decisions by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 30 percent for diabetic nephropathy and denied entitlement to TDIU.  At his request, the Veteran was scheduled for a Travel Board hearing in March 2009; in February 2009 correspondence, he withdrew that request.  In August 2015, these matters were remanded (by a Veterans Law Judge other than the undersigned) for additional development.  A December 2015 rating decision subsequently increased the rating for the Veteran's diabetic nephropathy to 80 percent, effective November 10, 2015.  The Veteran has not expressed satisfaction with this determination, therefore, the increased rating claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993). The issue is characterized to reflect that "staged" ratings are now assigned, and that both stages are on appeal.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that a clarifying addendum opinion is necessary to properly address the Veteran's claims.

The August 2015 Board remand requested that the RO arrange for an opinion provider to review the Veteran's record, to specifically include his December 2007, March 2010, and September 2014 VA examination reports, and to determine whether the reports showed a definite decrease in kidney function, constant albuminuria with some edema, or hypertension with diastolic pressure predominantly 120 or more.  The opinion provider was also to provide an opinion regarding the functional impact from the Veteran's service-connected disabilities, either individually or in the aggregate.

Pursuant to the Board's remand, a November 3, 2015, VA medical opinion was obtained.  Although the Veteran is service connected for diabetic nephropathy, the opinion provider determined that the September 2014 neuro diabetic examination showed "no evidence of a diabetic peripheral neuropathy at upper or lower extremities" and that "EMG's dated [January 14, 2010, and April 18, 2013,] were negative for diabetic peripheral neuropathy[.]  Hence, an addendum opinion regarding the nature and extent of the Veteran's service-connected diabetic neuropathy cannot be rendered."  See November 9, 2015 medical opinion (emphasis added).

Thereafter, a November 9, 2015, VA examination was conducted.  Although the examiner indicated that he reviewed the record, including the December 2007, March 2010, and September 2014 VA examination reports, he only referenced lab result excerpts from October 3, 2014, June 16, 2015, and November 9, 2015.  Based on those lab results, he opined that there had been a definite decrease in kidney function, persistent albuminuria, and persistent edema, although there was no evidence of diastolic pressure predominantly 120 or more.  He further opined that the Veteran's kidney condition did not impact his ability to work.  Based on this examination report, the RO increased the rating for diabetic nephropathy to 80 percent, effective November 9, 2015.

Although the November 2015 VA examiner indicated that he reviewed the December 2007, March 2010, and September 2014 VA examination reports, it is not clear whether he took those reports into account when he made his determinations, because he did not reference them, in contrast to the October 3, 2014, June 16, 2015, and November 9, 2015, lab result excerpts, which he did reference.

Further, although the Board remand instructed the examiner to offer an opinion regarding the functional impact resulting from the Veteran's service-connected disabilities, either individually or in the aggregate, the November 2015 VA examiner only opined that the Veteran's kidney condition does not impact his ability to work; he did not address the Veteran's other service-connected disabilities.  

Because the record is not clear regarding whether the Veteran's diabetic nephropathy warrants a rating in excess of 30 percent prior to November 9, 2015, or a rating in excess of 80 percent thereafter, and because the TDIU opinion is inadequate, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his diabetic nephropathy.

2.  Thereafter, the AOJ should forward the Veteran's record to the November 9, 2015, VA examiner for review and an addendum opinion. [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought. If another examination is needed for the opinion sought, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

(a) When is the earliest clinical indication of the presence of constant albuminuria with some edema, definite decrease in kidney function, and/or hypertension with diastolic pressure predominantly 120 or more?  Specifically, was evidence of such shown on December 2007, March 2010, or September 2014 VA examinations?

(b) When is the earliest clinical indication of the presence of persistent edema with albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, and/or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion? Specifically, was evidence of such shown on December 2007, March 2010, or September 2014 VA examinations?

(c) If there any clinical indication of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular, identify the earliest date when such was shown. Specifically, was evidence of such shown on December 2007, March 2010, or September 2014 VA examinations?

(d) Discuss the functional limitations associated with the Veteran's service-connected disabilities (diabetic nephropathy, right upper extremity peripheral neuropathy, gastroesophageal reflux disease, Type II diabetes mellitus with erectile dysfunction, left upper extremity peripheral neuropathy, bilateral tinnitus, and bilateral sensorineural hearing loss), particularly as they may relate to his ability to function in a work setting and perform work tasks.  The opinion must reflect consideration of the Veteran's educational background and occupational experience and must address the types of employment precluded by the disabilities, and those that remain feasible despite the disabilities.

If any specialty examinations are deemed necessary for the assessment requested, such should be arranged.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

3. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

